DEPARTMENT OF TRANSPORTATION: RESPONSIBILITIES: CONSTRUCTION:
Responsibilities of Comrnissioner of Transportation and Metropolitan Council in connection
with construction Of light rail transit project discussed: Minn. Stat. §§ 471.59, 473.399 -

473 .3997.
229A

(Cr. ref. 1005, 1007, 1016)
June 30, 2000

Representative J im Rhodes, Chairman
Governmental Operations and Veterans

Affairs Policy Committee

Minnesota House of Representatives

409 State Office Building, 100 Constitution Avenue
St. Paul, MN 55155-1206

Dear Chairman Rhodes:

Thank you for your letter in which you requested a formal opinion, pursuant to Minn.
Stat. §8.05, regarding the Hiawatha Light Rail Project Management Plan. Your letter was
accompanied by a resolution, passed May 1, 2000, of- the House Governrnental Operations and
Veterans Affairs Policy Cornmittee.

Your letter and the resolution requested thatetlns Office opine as to whether the Hiawatha
Light Rail Project Management Plan, as submitted by the Metropolitan Council and approved by
the Federal Transit Administration, conforms with Minnesota Statutes and the Legislature’s
intent for control of the project.

FAcrs
l. OVERVIEW OF PROJECT MANAGEMEN'I` PLAN.

A project management plan is a detaiE:d¢ document required by the Federal Transit
Adrninistration (“FTAi’) to be submitted by parties seeking grants from the FTA. The Hiawatha
Light Rail Project Management Plan (“PMP”) was submitted to the FI`A by the Metropolitan
Council, as the proposed grantee of the Fl`A funds. l

The Attomey General’s Office has obtained a copy of the PMPl dated April 14, 2000, a
copy of which is attached as Exhibit 1. Chapter 2 of the PMP is entitled “Management
Organization, Approach and Responsibilities.” The Metropolitan Co.uncil has advised this
Gftice that the PMP dated Apn`l 14, 2000 was submitted to the Fl`A and subsequently approved

by it.

 

l The Attomey General’s Office has received and reviewed only Chapter 2 of the PMP. Unless
the context indicates 0therwise, references herein to the PMP refer to Chapter 2 of the PMP.

Repi'esentative J im Rhodes
J urie 30, 2000
Page 2

The PMP sets forth a detailed description of “the scope of the [light rail transit] project
implementation during preliminary engineering, final design, construction startup, and revenue
services.” PMP ‘112.01. The PMP states that its focus is on “a description of adequate staff
organization, complete with well-defined reporting relationships, statements and functional
responsibilities, job descriptions and job qualifications and...[a] description of organizational
structures, management skills, and staffing levels required throughout the construction phase” of
the light rail transit project PMP ‘][2.01.

In outlining responsibilities for the project, the PMP states as follows:

The project blends the strengths of the Metropolitan Council, the Minnesota
Department of Transportation, the Metropolitan Airports Cornrnission, and other
project partners. The Metropolitan Council is the Federal grantee, and is in
charge of the project. Mn/DOT is responsible for designing and constructing the
project, and the Metropolitan Airports Commission is responsible for construction
of the tunnel and airport station.

PMP ‘][2.04.1.

7 The following describes the respective responsibilities and authority of the Metropolitan
Council and the Department of Transportation as described in the PMP.

II. RESPONSIBILITIES OF DEPARTMENT OF TRANSPDRTATION

The PMP states that “as delineated in the state’s enabling legislation (Mi_n”n. Stat.
§§ 473.399-473.3998), the Minnesota Department of Transportation, acting through its
Commissioner, has primary responsibility for the design and construction of the project.”
PMP ‘][2.04.4.2. However, the PMP also states that the Department of Transportation’s role in
the project is to serve as an “agent” of the Met Council. PMP ‘][2.01. v

Responsibilities of the Department of Transportation are specifically set forth in the
PMP. Those include the following: '

' Preliniinary Design Plan

' Design Management

' Bases of Design

' Procurement

Preliniinary Engineering
Soils Borr`ngs

Aesthetic Design Guidelines
Environmental Services
Design/Build Contract Faultation
Station Design

Utility Relocation
Design/Build Civil Contract

Representative J im Rhodes
June 30, 2000
Page 3

- RFP, Phase I

- Roster of Design/Build Firrns

-- Design/Build Team Contracts for Proposals
- RFP, Phase II

-_ Selection of Design Build Contractor

-_ Design/Build Contract

- Oversight of Design/Build Contractor 4

' Manage Design/Build Contract

_ Quality Assurance

- Quality Control

_ Document Control

- Materials Testing

- Change Management
- Cost Control

_ Schedule Control

-- Construction Oversight
-- Risk Management

PMP ‘][2.04.4.2. The above provisions of the PMP appear to indicate that the responsibility for
designing and building the project rests with the Department of Transportation.

III. RESPONSIBILITIES OF THE METROPOLITAN COUNCIL

The PMP recognizes that the Metropolitan Council is designated by state law as the
operator of the completed light rail system. PMP ‘][2.04.4.1. The PMP also identifies the
Metropolitan Council as the Federal Transit Administration grantee for the project.
PMP ‘][2.04.4. 1.

With respect to specific responsibilities, the PMP states that the Metropolitan Council is
the final decision maker in all aspects of the project. PMP ‘12.04.4.1. Indeed, one of the
responsibilities of the Metropolitan Council is to “approve design and construction activities” for
the project. PMP ‘][2.04.4.1. The PMP also identifies the Metropolitan Council as the “lead
agency” for both design and build and program management contracts. In addition, the PMP
states that the Council approves construction contracts. PMP ‘1[2.0_5.1 and ‘][2.05.2.2.

The coordination of the project is the responsibility of the Project Management
Consultant. PMP ‘][2.05.1. The Project Management Consultant’s mission is to “achieve the
perforrnance, schedule and budget objectives of designing and constructing the Hiawatha light
Rail Transit Project.” The Project Management Consultant reports to the Metropolitan Council.

PMP ‘][2.05.1.

To assist the Project Management Consultant, the chair of the Metropolitan Council and
the Comrnissioner of. the Department of Transportation created the Hiawatha Project Off`ice
(“HPO”). PMP ‘][2.05.2. The function of the HPO, as set forth in the PMP, is as follows:

Representative J im Rhodes
J urie 30, 2000
Page 4

The HPO provides advice from the participating entities relative to the
Commissioner’s responsibility under a 1992 Minnesota State Statute, as amended
in 1998 and 1999 (Minnesota Statute 473.99-473.3998), to design and construct
the Hiawatha Light Rail Transit System.

PMP ‘][2.05.2. lt is not clear from the PMP to whom the HPO provides advice. However, it
appears that such advice is provided to the Program Management Consultant (PMP ‘][2.05.2)
who, as noted above, reports to the Met Council.

The HPO is divided into units. PMP 12.05.2. Two of those units, the Office of Project
Director and Design/Build Program Management, are relevant to this discussion and are
described below.

The Project Director Office consists of a Project Director, Senior Department of
Transportation and Metropolitan Council representatives and program managers and staff. PMP
‘][2.05.2.2. The Project Director manages all departments within HPO including Design Build
Program Management, Finance and Administration, Public Relations, Operations and
Maintenance and Planning and Environment. PMP ‘][2.05.2. The Project Director reports to the
Met Council and is specifically accountable to the Metropolitan Council for the Design and
Construction of the Project. PMP ‘][2.05.2.2. Among the Project Directo_f’s principal
responsibilities are the following: '

- Prepare Hiawatha Light Rail Design and Construction Project Plan for approva --
Project definition, implementation approaches, schedule, budget.

' Prepare direct contract formation and administration process for construction
contracts, service contracts and master agreements (e.g. with utilities,
municipalities, etc.) for Metropolitan Council approval.

- Interface with contractors and other third parties as required for progress of the
project.

' Manage principles of design, construction, commissioning and'p‘ayrn_ents for work
and services

PMP ‘][2.05.2.2

The Design/Build Program Management Unit of HPO “provides the expertise,
procedures and staff resources to manage the Hiawatha Light Rail Transit Design Build contract
procurement and administration for the Metropolitan Council.’_’ PMP ‘][2.05.2.4. The Design
Build Program Management Unit reports to the Project Director and receives policy,
administrative and technical direction from and through the,Project Director and guidance on

Representative J im Rhodes
June 30, 2000
Page 5

issues from the Design and Construction Comrnittee.2 PMP ‘][2.05.2.4. The Design/Build
Program Management Unit manages the Design Build Contractor selection process and
administers the selected design build contractor from inception through contract close out. PMP
‘][2.05.2.4. The responsibilities of the Design/Build Program Management Unit include the

following:

l Develop and maintain Design/Build Program Master Budget and Cost Estimate
l Develop and maintain Design/Build Program Master Schedule

Procure and administer design build contractor

Establish Procurement Standards

Establish Design Standards

Establish Construction Specifications

Execute Invoice Verifications and Payments

PMP ‘][2.05.2.4.

The PMP states that the Design/Build Program Manager l‘was created in July 1998 to
fulfill MnDOT’s role of responsibility for the design and construction of the Light Rail 'I_`ransit
system as described in legislation.” PMP ‘][2.07.3.

It is not clear from the PMP to whom the Design/Build Program Manager reports. The
description of the position is included in a section entitled “Minnesota Department of
Transportation -- Metro Rail Office.” PMP $[2.07.3. However, the Design/Build Program
Manager also appears to be a part of the Design Build Program Management Unit, which reports
to the Project Director, who reports to the Metropolitan Council. ` _

The Attomey General’s Office was provided an organizational chart that schematically
describes the project management relationships between the Metropolitan Council and other
entities involved in the project. A copy of the organizational chart is attached as Exhibit 2.
According to the chart, the Commissioner of the Department of Transportation reports directly to
the Metropolitan Council. Design/Build Program Management staff report to the Metropolitan
Council through the Project Director of HPO.

There is a dashed line running upwards from Design Build Program Management to the
Department of Transportation. The significance and meaning of the dashed line are unknown.

 

2 The Design and Construction Committee is responsible for the technical issues regarding the
design and construction of the project. The Committee reports to the Design/Build Program
Manager of HPO. PMP ‘][2.06.2.

Representative J im Rhodes
June 30, 2000
Page 6

LAW AND ANALYSIS
i. APPLrCABLE sTATE LAW

The statutes addressing the planning, design and construction of the Hiawatha Light Rail
Project are set forth in Minn. Stat. §§ 473.399-473.3997 (the “Enabling Legislation”).
Throughout these sections, the Metropolitan Council and the Department of Transportation have
statutorily prescribed responsibilities in connection with the project.

With respect to the Metropolitan Council, Minn. Stat. § 473.399 requires the Council to
adopt a plan to ensure that light rail transit facilities in the metropolitan area will be acquired,
developed, owned and capable of operation in an efficient manner and in coordination with buses
and other transportation modes. Regarding this plan, Minn. Stat. § 473.399, subd. l(b) states as
follows:

The light rail transit plan or first phase of the plan required by this section must be
adopted by the council before the commissioner of transportation may begin
construction of light rail transit facilities. Following adoption of the plan, the
commissioner of transportation shall act in conformity with the plan. The
commissioner shall prepare or amend the final design plans as necessary to make
the plans consistent with the light rail transit plan,

In connection with the preparation of design plans, Minn. Stat. § 473.3994, subd. 7 states
as follows:

Before proceeding with construction of a light rail transit facility, the
commissioner [of transportation] must submit preliminary and final design plans
to the metropolitan council. The council must review the‘ plans for consistency
with the council’s development guide and approve the plans.

Minn. Stat. § 473.3993, subd. 3 goes onto state:

The commissioner of transportation may use a design-build method of project
development in construction for light rail transit. Notwithstanding any law to the
contrary, the commissioner may award a design-build contract as a basis for
request for proposals or requests for qualifications with bids.

In addition, in 1999, the Legislature appropriated to the Commissioner of Transportation $60
million “to match federal money to construct light rail transit in the Hiawatha Avenue
corridor...” 1999 Session Laws, ch. 240, art. 1.

b Upon completion of construction of light rail transit facilities and the commencement of
revenue service using the facilities, the Metropolitan Council is directed to operate the facilities
Minn. Stat. § 473.4051.

Representative Jim Rhodes
June 30, 2000
Page 7

II. ANALYSIS

Minnesota law reflects the desired goal of an integrated transportation system and, to that
end, requires the Commissioner of Transportation and the Metropolitan Council to ensure that
the light rail transit and commuter rail facilities are planned, designed and implemented to move
commuters and transit users about the metropolitan area, and to ensure that rail transit lines will
interface with each other and other transportation facilities and services.

The statutory roles of the Metropolitan Council and the Commissioner of Transportation
with regard to the light rail transit project directly relate to one another. The Council has the
authority for regional transit planning, preliminary and final light rail'transit design approval and
the operation of the light transit system. The Commissioner has the authority to plan, design and
construct light rail transit facilities and use design-build in construction

As noted above, various sections in the PMP indicate, consistent with the Enabling

Legislation, that it is the responsibility of the Commissioner of Transportation to design and
build the light rail transit system. These include statements acknowledging that the Department
of Transportation has responsibility for the design" and ` construction of the project
(PMP ‘][2.04.4.2) and the inclusion in the detailed listing of Department responsibilities the duties
“design management,” the “design/build civil contract” and the management of the design/build
contract (PMP ‘1[2.04.4.2). However, other sections of the PMP appear inconsistent with those
sections to the extent they indicate that the Metropolitan Council is directly or indirectly
responsible for the design and construction of the project. These include the statement that the
Department of Transportation’s role in the project is to serve as an “agent” of the Metropolitan
Council (PMP ‘][2.01); the statement that the Metropolitan Council is the “lead agency”“for
design and build contracts (PMP 2.04.4.1); the_,_f_act that the Project Manager, whose duties
include achieving the performance, schedule and budget objectives of designing and constructing
the project, reports directly to the Metropolitan Council (PMP ‘][2. 05. 1); and the accountability of
the Design/Build Program Management Unit to the Metropolitan Council. (PMP ‘][2. 05. 2. 4).3

On April 13, 2000, the law firm of Dorsey & Whitney provided to the Metropolitan
Council a legal opinion that the allocation of responsibilities and control between the Met
Council and the Commissioner as set forth in the PMP is authorized by applicable state law
(the “DW Opinion”). A copy of the DW Opinion is attached as Exhibit 3.

 

3 The PMP dated April 14, 2000 which was reviewed by the Attorney General’s Office is a

redlined, updated version of a PMP dated March, 2000. Interestingly, the March, 2000 and prior

versions of the PMP indicated that the Design/Build Program Management Unit managed the

design/build contract for the Department of Transportation. The words “Department of

Transportation” are stricken in the April 14, 2000 version and the words “Metropolitan Council”
are inserted. (PMP ‘1[2.05.2.4) Sirnilar redlined changes are contained elsewhere in the PMP.

Representative J im Rhodes
June 30, 2000
Page 8

The DW Opinion states that while the PMP “might appear to give the Council a greater
role in the management and control of the design and construction process than may have been
anticipated in the [Enabling Legislation] that role is a reasonable and legitimate means of
implementing the final decision-making authority” which Minnesota law grants to the Council.

Certain provisions in the PMP do appear to give the Metropolitan Council a greater role
in the design and construction process than is set forth in Minnesota law. It is not clear,
however, to what “final decision-making authority” of the Council the DW Opinion refers when
it states that such authority has been granted to the Council and justifies the level of involvement
of the Council which appears in the PMP. The DW Opinion provides no analysis or citation as
to any specific statutory authority for the role of the Metropolitan Council as described in the
PMP which, Dorsey & Whitney acknowledges, may be greater than that set forth in Minnesota
law.

The DW Opinion also states that Minn. Stat. § 471.59 provides a basis for two or more
governmental units, by agreement, to jointly and cooperativer exercise any power common to
the units or any Similar powers. The DW Opinion intimates that the joint powers statute applies
to the light rail project. Indeed, the DW Opinion states:

The agreement which will implement this structure also constitutes an agreement
whereby the Council and MnDOT are jointly agreeing to exercise the powers
granted to them by the Minnesota Legislature to accomplish the purposes set forth
in the [Enabling Legislation] by the method set forth in the Project Management
Plan.

The Attomey General’s Office is not aware of any joint powers agreement that has been
entered into between the Metropolitan Council and the Department of Transportation. As stated
in the DW Opinion, Minn. Stat. § 471.59 provides the authority for two or more governmental
units, by agreement, to jointly and cooperatively exercise any power common to both units or
similar powers. Minn. Stat. §471.59 was passed in 1943 and is based on a California statute.
Kaufman v. Swift C0., 20 NW2d 34, 37 (Minn. 1947). The purpose of the California law has
been described as follows: ` ‘ ' `

The_Act “mean[s] that cities may contract in effect to delegate to one of their
number [or a separate agency created by the agreement] the exercise of a power or
the performance of an act in behalf of all of them, and which each independently
could have exercised or performed. .. It grants no new powers but merely sets up a
new procedure for the exercise of existing powers.”

Los Angeles v. South Gate, 57 Cal. Rptr. 2d 878, 883 (1997), citing The City of Oalcland
v. Williams 15 Cal. 2d 542, 549, 103 P.2d 168 (1940).

Here, not all of the statutorily prescribed powers and duties of the Metropolitan Council
and the Department of Transportation are common. As a result, the Department of
Transportation and the Metropolitan Council may enter into a cooperative agreement, but that

Representati ve J im Rhodes
June 30, 2000
Page 9

agreement must reserve to the Comrnissioner of Transportation the authority delegated to him by
statute, such as the authority to award the design-build contract.

Statements in the PMP can be interpreted in more than one way with regard to the
respective responsibilities of the Metropolitan Council and the Comrnissioner of Transportation
pertaining to the design and construction of the light rail transit system. Accordingly, the
determination as to whether the PMP complies with state law is dependent upon the PMP’s
interpretation and implementation by the Metropolitan Council and the Commissioner.4 'l`o the
extent that the terms of the PMP are implemented in a manner consistent with the Enabling
Legislation, it is the opinion of this Office that the PMP conforms with Minnesota law.

CONCLUSION

The relevant legal standards and analysis regarding this matter may be summarized as
follows:

1. The Metropolitan Council has the authority to adopt a plan to ensure that light rail
transit facilities are developed and owned in coordination with other means of transportation
Minn. Stat. § 473.399, subd. 1..

2. The Comrnissioner of Transportation must submit preliminary and final design
plans to the Metropolitan Council for approval. Minn. Stat. § 473.3994, subd. 7.

3. The Comrnissioner of Transportation has the authority to award the design-build
contract. Minn. Stat. § 473.3993, subd. 3.

4. A governmental unit generally cannot delegate its discretionary authority to
another unit unless that unit has common authority. Minn. Stat. § 471.59.

5. The Comrnissioner of Transportation and the Metropolitan Council do not have
common authority to design and construct the light rail transit system. The Comrnissioner of

 

4 An initial PMP was apparently drafted and submitted to the FI`A in September, 1999. However,
the Attomey General’s Office was not consulted or requested to review any part of the PMP until
April 10, 2000 -- only 21 days before the May 1, 2000 deadline for FI`A approval established by
1999 Minn. Laws, ch. 240, art. 1. On April 10th, the Attomey General’s Office received a copy
of Chapter 2 of the PMP which had been filed with the Fl`A on or about April 6, 2000. After it
received and reviewed the PMP, this Office contacted representatives of the Metropolitan
Council, the Department of Transportation, the Govemor’s Office and the FI`A to express
concerns about ambiguities in the PMP. On April 11, 2000, this Office requested Pat Riley, the
Deputy Administrator of the FI`A, to set up a meeting among State representatives and FI`A
attorneys to clarify and resolve ambiguities between the PMP and Minnesota law. The meeting
was scheduled for April 13, 2000 in Chicago. After scheduling the meeting, the Metropolitan
Council obtained the DW Opinion and cancelled the Chicago meeting. The Attomey General’s
Office has had no further involvement with the PMP or the FI`A since that time.

Representative J im Rhodes
June 30, 2000
Page 10

Transportation has final authority to award the design-build contract. The Comrnissioner may
consult with the Metropolitan Council, or any other party he deems appropriate, concerning the
award of the contract.

6. The Comrnissioner of Transportation is responsible for the construction of the
project and must oversee the construction to ensure compliance with bid specifications

7_ The Metropolitan Council may monitor the actions of `the Comrnissioner of
Transportation to ensure that the construction of the light rail facilities complies with the plans
submitted by the Comrnissioner pursuant to Minn. Stat. § 473.3994, subd. 7.

The PMP is ambiguous and could have been clarified to clearly meet the parameters
established by Minnesota law. Rather than clarifying these ambiguities with the Fl`A in
April, 2000, the Metropolitan Council chose to obtain the DW Opinion and cancelled the
meeting.5 Because of the ambiguities, we believe that compliance with Minnesota law depends
upon the manner in which the PMP is implemented We believe that, as long as the
Comrnissioner issues the RFP, selects the contractor, awards the contr_act and thereafter carries
out the responsibilities of the governmental unit that has awarded the contract, the PMP is
consistent with Minnesota law,

Very truly yours,
MH(E HATCH

Attomey General
State of Minnesota

Enclosures
AG= 387937,v. oi

 

\

'5 See' footnote 4, supra.